Citation Nr: 0416523	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-36 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as due to Reiter's syndrome.

2.  Entitlement to service connection for residuals of a cold 
injury to both hands.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1959, and from March 1959 to May 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
arthritis of unspecified joints.

The subject matter of this appeal requires some 
clarification.  In the Board's view, the best course of 
action in this unusual case is to acknowledge the many 
complaints and arguably inconsistent diagnoses in the service 
medical records and develop the claim with a view to 
determining whether the veteran has a current disability, 
characterized by joint pain or arthritis, related to the in-
service findings.  

In April 1993, the veteran filed a claim of service 
connection for "arthritis."  The RO did not attempt to 
clarify the veteran's claim with respect to the particular 
joints he contended were afflicted with arthritis.  Rather, 
by February 1994 rating decision, the RO, inter alia, denied 
service connection for arthritis of unspecified joints.  The 
veteran appealed the RO determination; in his October 1994 
substantive appeal, he indicated that he believed that his 
hands had become arthritic as a result of frostbite he 
experienced in service in 1958.  He also indicated that a 
tire had fallen on his left foot in 1975, and that the area 
was now "arthritic."  Further, he indicated that in 1980, 
he had been diagnosed with arthritis of the "back of the 
neck".  In a November 1998 memorandum, the veteran's 
representative sought to clarify the veteran's claims.  
Specifically, he indicated that the veteran wished to pursue 
his claim of service connection for residuals of frostbite of 
the hands, as well as his claim of service connection for 
arthritis of the left foot and the cervical spine.  He also 
indicated that the veteran sought service connection for a 
lumbar spine disability, including arthritis.  In January 
2003 written arguments, the veteran's representative 
contended that the veteran's complaints of arthritic symptoms 
may be indicative of Reiter's syndrome.  In light of the 
overlapping contentions and multiple etiologies alleged, and 
the diagnosis of Reiter's syndrome and complaints of multiple 
joint pain during service, the Board has characterized the 
issue on appeal as entitlement to service connection for 
arthritis, to include as due to Reiter's syndrome.  See, 
e.g., Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (finding 
that claims for service connection for a "lung condition, 
chronic bronchitis," "bronchitis and pneumonoconiosis," a 
"respiratory condition," "severe chronic lung disease," 
"chronic obstructive pulmonary disease," "a lung disorder," 
and "a lung disorder, claimed as a residual of asbestos 
exposure," all represented claims for service connection the 
same lung disability, so that reopening of prior finally 
denied claims required new and material evidence).  However, 
the very unique circumstances of the present case may warrant 
a future separation of issues or specification of different 
aspects of the claim as it moves through the process of 
development and adjudication. 

In a November 2000 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability on the basis that it pre-existed service and was 
not aggravated therein.  The veteran and his representative 
were notified of the decision by December 2000 letter, but a 
timely appeal was not submitted.  As noted above, in written 
argument submitted in January 2003, the veteran's 
representative appeared to contend that the veteran's low 
back disability was aggravated during service.  It is not 
clear, but the veteran may be seeking to reopen his claim.  
The Board refers this matter to the RO for clarification and 
any indicated action.  

With respect to the issue of entitlement to service 
connection for residuals of a cold injury to both hands, the 
Board finds that July 1998 correspondence from the veteran 
constitutes a notice of disagreement with the July 1998 RO 
denial of his claim.  No statement of the case has been 
issued on this matter.  In light of the present procedural 
posture of this issue, the Board is obligated to remand the 
issue for proper development, to include issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Service medical records contain diagnoses of Reiter's 
syndrome, arthritis, prostatitis, urethritis, and many 
complaints of multiple joint pain.  In the Board's view, 
whether these indications in the service medical records are 
related to a current disability, claimed as arthritis, is a 
medical question requiring a VA examination and opinion on 
the matter.  38 U.S.C.A. § 5103A(d).

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Though the Board has attempted to provide the required notice 
in this case pursuant to the VCAA, subsequent developments 
require initial notice and further development to be 
conducted by an office of original jurisdiction.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the July 1998 rating 
decision addressing the issue of 
entitlement to service connection for 
residuals of a cold injury to both hands.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for arthritis, to include as 
due to Reiter's syndrome, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology and approximate 
onset date of the veteran's Reiter's 
syndrome and/or arthritis of multiple 
joints.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service medical 
records including diagnoses of early 
arthritis (September 1993) and Reiter's 
syndrome (October 1964 and September 1973) 
as well as many diagnoses of prostatitis 
and urethritis, and numerous complaints of 
multiple joint pain.

In addition to specifying any arthritis 
found on examination or X-ray, the 
examiner should indicate specifically 
whether or not the veteran currently has 
arthritis of the left foot, right or left 
hand, low back, or cervical spine.
 
Following the review of the relevant 
medical evidence in the claims file, the 
medical history, clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that any arthritis and/or Reiter's 
syndrome that may be currently present 
began during service or is causally 
related to any incident of active duty.  
If it is determined that any arthritis 
and/or Reiter's syndrome pre-existed 
service, the examiner is asked to opine 
whether such was  aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) beyond 
its natural progression during service 
(i.e., chronic worsening by any incident 
of service, to include trauma).  

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
arthritis, to include as due to Reiter's 
syndrome, with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in April 1999.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 1999 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




